DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Claim 1 is newly amended and claim 28 is newly added.


	Response to Arguments
Applicant’s arguments, see page 6, filed 11/12/21, with respect to the rejection(s) of claim(s) 1, 3, 5-8, 10, 11, 28 under the non-final have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references below.

Election/Restrictions
Newly submitted claim 28 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 28 is a method of making and claim 1 is a method of using.  The method of making includes intended use features but the claim itself is broader than claim 1. Furthermore, Claim 28 can be used in other applications.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 28 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 depends from Claim 4, which is newly canceled.  It will be assumed that Claim 5 depends on Claim 1 in this action.
As to Claim 28, “the filtering medium” in lines 10, 12 lack antecedent basis.  The wording should be “the formaldehyde filtering medium”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meirav (US Pub.: 2015/0258488), Meirva I and in view of Sakata (US Pat.: 6352578) and in view Eom (US Pub.: 2014/0332720) and in view of Guo (CN 1513579) and in view of Groose (US Pat.: 4531953).
Meirva I describes an air cleaning method (para. 6, 7) for indoor air (para. 6) using an absorbent (para. 26). Air in flown through the device into the second house 142 (see Fig. 1A).  The second housing contains the adsorbent material (para. 48), which includes an amine on a solid support (para. 48). The solid support may include a number of inorganic oxides (para. 49).
More specifically, the adsorbent composition may be a solid-supported amine (para. 26).  The support can be bentonite, a clay, and modified with an amine, such as diethanolamine (para. 104).  Other useful supports include alumina, silica, zeolite, fibers, fibers (para. 49).
Meirva I does not specifically state that the adsorbent is in the form of granular particles of a size between 0.1 to 3mm.
As to the granular sized particles of the inorganic support, Sakata describes a filter used to clean air using an adsorbent (col. 6, lines 56-60).  The adsorbent is an inorganic support made of one of the following: diatom earth, silica, alumina, activated clay, bentonite, zeolite (col. 6, lines 60-65 and table 5).  The adsorbent is prepared by impregnating a salt of an inorganic acid onto the material listed above (col. 6, lines 60-63).  As to the shape, Sakata teaches that the adsorbent is about a round shape (see Fig. 4, adsorbent shape to the right).  These particles can be considered “granular”.  As to the size, Sakata teaches that the adsorbent has a size of about 0.1 micrometers (col. 35, lines 30-31) or 3 micrometers (col. 36, lines 18-20, 25, 44-45).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the inorganic support in a size of about 3 micrometers in “granular” form, as taught by Sakata for use with the sorbent of Meirva because these inorganic supports in this size range when modified with an amine is known to be effective in cleaning indoor air.
	As to the amount of amine in the inorganic support, Eom teaches a sorbent that uses a carrier support, such as alumina (para. 37, 90), modified with an amine (para. 13, 82) that is dispersed within the pores of the sorbent (para. 80).  As to the amount of amine added to the carrier support, Eom teaches that the amine compound may be present in an amount of 5 to 70 parts by weight (para. 83) and the carrier can be in the compound in an amount of 0 to 50 parts by weight (para. 83).  This range of 5-70 parts by weight of amine, according to Eom, is effective because a lower amount would lower the sorption capacity and a higher amine amount may close the pores of the carrier, retarding reaction of the carrier (para. 83).  This product produces an absorbvent for use in pollutant capture (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an amount of 5-70 parts of amine, as taught by Eom for use with the amine-modified support, as taught by Meirva I and Sakata because this amount is effective to produce a sorbent useable in pollutant capture.
As to the use of the inorganic particle modified with an amine air sorbent for use in removing formaldehyde, Guo teaches a formaldehyde removing agent composed of activated carbon, or alumina or diatomite (a type of clay) modified with an amine used for indoor formaldehyde indoor air removal (see abstract).  The agent can be considered a filtering medium.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the amine-modified inorganic particle of Meirva I, Sakata and Eom for use in treating formaldehyde in air, as taught by Guo because these particles are known to be effective for use for this purpose.
	As to the method of modifying the support using a heated spray, Groose describes a means of adding an amine compound to a carbon porous surface (title) using sublimation temperatures in order to impregnate the support (col. 2, lines 34-37).  The reference explains that heating, although not necessary, speeds the rate of sublimation (col. 2, lines 53-57).  When performing a number of trials, Groose shows that a liquid-phase loading (col. 3, lines 25-27) can be performed where an amine is sprayed onto the support (col. 3, lines 32-35).  Applying the amine by liquid spray is shown to effectively impregnate the amine onto the support (see table 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the amine-containing solution of Meirav I, Sakata, Eom and Guo by spraying the solution in order to impregnate the amine under heated conditions, as taught by Groose because this method is an effective means to apply the amine and heat speeds up this process. 
 
As to Claim 3, Meirav teaches that the amine used is diethanolamine (para. 104).

As to Claim 10, Meirav teaches that the air is treated using fan units (abstract).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meirav I, Sakata, Eom, Guo and Groose as applied to claim 1 above, and further in view of Fox (US Pub.: 2012/0272829).
	Meirav I teaches that their sorbent may be used in an air conditioning system (para. 3, 27), but does not specifically state how the sorbent is supported in the air conditioning system. 
Fox describes a filter with sorbent particles (title).  The filter is used in air condition units, such as with forced air furnaces (para. 2).  These HVAC filters can also contain sorbent particles for gas/vapor and/or odor removal from air (para. 4).  These sorbent particles can includes carbon, alumina, zeolite (para. 6).    Fox explains that these sorbents are used for based on their capability for absorbing gases, aerosols or liquids (para. 28).
Fox teaches that the sorbent is deposited on multi-layer sheets (para. 29). This would allow the sorbents to interact with the formaldehyde.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Meirav I, Sakata, Eom, Guo and Groose, as disclosed by Fox because arranging particles effective to absorb gases onto multi-layer sheets is described to be effective in room air filtration by Fox.

Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meirav I, Sakata, Eom, Guo and Groose as applied to claim 1 above, and further in view of Hufen (US Pub.: 2013/0312605) and in view of Brey (US Pub.: 2004/0261385).
The references do not teach what the face velocity of the airflow is.
Hufen describes an air filtration means (title) for removing gaseous contaminants from air (abstract).  The filter can be used to remove pollutants, such as formaldehyde (para. 4).  The filter can include polymeric materials (para. 43).  The reference teaches that a variety of filters are useable for removing gaseous contaminants for improving indoor air quality (para. 3).  As to the rate of gas flow, Hufen teaches that the rate of gas flow is related to the pressure drop of the filter (Fig. 1). The reference explains that at low gas velocity the flow will be a laminar with a low pressure drop, while at high gas velocity the flow will be turbulent with extensive and continuous mixing along the flow path (para. 45).  
Brey describes a filter system that is effective against a broad range of contaminants (abstract).  The filter itself can be impregnated with additives to facilitate filtration (abstract and para. 1).  In air filtering tests, Brey teaches filtering a gas with a face velocity of from 5-10 cm/sec (para. 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to filter the gas stream at a rate from 5-10 cm/sec, as taught by Brey for use with Meirav I, Sakata, Eom, Guo and Groose because Hufen teaches that removing formaldehyde pollutants is known to be operated at this rate as a known rate that balances the pressure drop and the rate of gas flow. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meirav I, Sakata, Eom, Guo and Groose as applied to claim 1 above, and further in view of Hufen (US Pub.: 2013/0312605) and further in view of Rezuke (US Pat.: 5582865).
The references do not teach a face velocity of 0.1 cm/s to 0.5 cm/s.
Hufen describes an air filtration means (title) for removing gaseous contaminants from air (abstract).  The filter can be used to remove pollutants, such as formaldehyde (para. 4).  The filter can include polymeric materials (para. 43).  The reference teaches that a variety of filters are useable for removing gaseous contaminants for improving indoor air quality (para. 3).  As to the rate of gas flow, Hufen teaches that the rate of gas flow is related to the pressure drop of the filter (Fig. 1). The reference explains that at low gas velocity the flow will be a laminar with a low pressure drop, while at high gas velocity the flow will be turbulent with extensive and continuous mixing along the flow path (para. 45).  
Rezuke teaches a filter that includes carbon particles (examples) with an air stream face velocity of 20 feet/minute with a low pressure drop (col. 7, lines 44-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to filter the gas stream at a rate from 5-10 cm/sec, as taught by Rezuke for use with Meirav I, Sakata, Eom, Guo and Groose because Hufen teaches that removing formaldehyde pollutants is known to be operated at this rate as a known rate that balances the pressure drop and the rate of gas flow. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meirav I, Sakata, Eom, Guo and Groose as applied to claim 1 above, and further in view of Halgash (US Pub.: 2010/0122806).
Halgash describes a HVAC unit that includes a furnace (title), which includes parallel flowing ducts that split the stream (para. 41 and Fig. 2), where 279 includes the filtering means (Fig. 2 and para. 37, 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a parallel split stream, where one includes a filtering means, as taught by Halgash for use with Meirav I, Sakata, Eom, Guo and Groose because including a filter in one of the split streams is known to be included with HVAC filtering units with furnaces.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US Pub.: 2015/0258488), Meirva I and in view of Eom (US Pub.: 2014/0332720) and in view of Sakata (US Pat.: 6352578) and in view Guo (CN 1513579) and in view of Groose (US Pat.: 4531953).
Meirva I describes an air cleaning method (para. 6, 7) for indoor air (para. 6) using an absorbent (para. 26) in a filtration device (para. 43, 61). Air in flown through the device into the second house 142 (see Fig. 1A).  The second housing contains the adsorbent material (para. 48), which includes an amine on a solid support (para. 48). The solid support may include a number of inorganic oxides (para. 49).
More specifically, the adsorbent composition may be a solid-supported amine (para. 26).  The support can be bentonite, a clay, and modified with an amine, such as diethanolamine (para. 104).  Other useful supports include alumina, silica, zeolite, fibers, fibers (para. 49).
Meirva I does not specifically state how the amine is added to the support or that the adsorbent is in the form of granular particles of a size between 0.1 to 3mm.
	Eom teaches a sorbent that uses a carrier support, such as alumina (para. 37, 90), modified with an amine (para. 13, 82) that is dispersed within the pores of the sorbent (para. 80).  The size of the support can range from 70 to 180 micrometers (para. 72), which overlaps the particle size range of Claim 28.  The method of addition of the amine to the alumina can be considered an impregnation step.  As to the amount of amine added to the carrier support, Eom teaches that the amine compound may be present in an amount of 5 to 70 parts by weight (para. 83) and the carrier can be in the compound in an amount of 0 to 50 parts by weight (para. 83).  This range of 5-70 parts by weight of amine, according to Eom, is effective because a lower amount would lower the sorption capacity and a higher amine amount may close the pores of the carrier, retarding reaction of the carrier (para. 83).  This product produces an absorbent for use in pollutant capture (abstract).
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to impregnate the support with the amine, as taught by Eom for use with Meirva because this method of modifying the support with an amine is a known and effective means to use the product for pollutant reduction.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an amount of 5-70 parts of amine, as taught by Eom for use with the amine-modified support, as taught by Meirva I and Sakata because this amount is effective to produce a sorbent useable in pollutant capture.
	As to the method of modifying the support using a heated spray, Groose describes a means of adding an amine compound to a carbon porous surface (title) using sublimation temperatures in order to impregnate the support (col. 2, lines 34-37).  The reference explains that heating, although not necessary, speeds the rate of sublimation (col. 2, lines 53-57).  When performing a number of trials, Groose shows that a liquid-phase loading (col. 3, lines 25-27) can be performed where an amine is sprayed onto the support (col. 3, lines 32-35).  Applying the amine by liquid spray is shown to effectively impregnate the amine onto the support (see table 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the amine-containing solution of Eom by spraying the solution in order to impregnate the amine under heated conditions, as taught by Groose because this method is an effective means to apply the amine into the pores of the support and heat speeds up this process. 
	As to the intended use features, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound, the same filtration device, used the same way, for removing formaldehyde, would have the same effectiveness. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        



January 6, 2022